J-S49045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.C.F., III, A             IN THE SUPERIOR COURT OF
MINOR,                                               PENNSYLVANIA




APPEAL OF: E.M.D., MOTHER,

                                                    No. 3824 EDA 2015


           Appeal from the Order Entered November 25, 2015
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000041-2015
                        CP-51-DP-0000311-2013
===============================================
IN THE INTEREST OF: E.L.F., A MINOR,         IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: E.M.D., MOTHER,

                                                    No. 3825 EDA 2015


            Appeal from the Order Entered November 25, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000042-2015
                         CP-51-DP-0001326-2013

BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED AUGUST 09, 2016

     Appellant, E.M.D. (“Mother”), appeals from the orders involuntarily

terminating her parental rights to E.C.F., III (born in May of 2012) and

E.L.F. (born in June of 2013) (collectively “the Children”) pursuant to the


*Former Justice specially assigned to the Superior Court.
J-S49045-16


Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and

changing the Children’s permanency goal to adoption under Section 6351 of

the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.

       The relevant facts and procedural history of this case are as follows:

In addition to the Children at issue, Mother has six other children, who are

not Father’s biological children.        On November 26, 2001, the family first

came to the attention of the Philadelphia Department of Human Services

(“DHS”) due to allegations of Mother’s drug use around her four eldest

children.    Mother’s parental rights as to her four eldest children were

involuntarily terminated on September 21, 2006.                   Thereafter, Mother had

two other children, C.P. and E.P., who came to the attention of DHS in June

2010 due to suspected child abuse when E.P. had an unexplained black eye.

       When E.C.F., III, was born, Mother and Father were unmarried, and

were residing together with C.P. and E.P.                On June 11, 2012, a Child

Protective Service (“CPS”) report alleged that Father sexually abused C.P.

On October 15, 2012, Mother and Father were arrested. Father was charged

with    unlawful     restraint/serious         bodily   injury,    false   imprisonment,

endangering the welfare of a child, simple assault, possession of an

instrument of a crime, and reckless endangerment, and Mother was charged

____________________________________________


1
  Father signed voluntary relinquishments of his parental rights to the
Children, which he executed on June 25, 2015. Father is not a party to this
appeal and he has not filed a separate appeal.



                                           -2-
J-S49045-16


with endangering the welfare of children in connection to C.P. and E.P.

Thereafter, Mother voluntarily relinquished her parental rights to C.P. and

E.P.

        On February 12, 2013, DHS learned Mother was arrested and charged

with child endangerment.          On the same day, DHS obtained an Order of

Protective Custody (“OPC”) for E.C.F., III, and placed him in a foster home

through Children’s Choice.          After DHS filed a dependency petition, an

adjudicatory hearing was held on April 2, 2013, whereupon E.C.F., III, was

adjudicated dependent and placed with T.S. ("Paternal Grandmother"). On

April 30, 2013, a Family Service Plan (“FSP") was developed, which set the

goal of reunification with Mother. Mother’s goals were to (1) visit

consistently with E.C.F., III; (2) obtain adequate and safe housing; (3)

participate in a mental health evaluation; and (4) comply with all treatment

recommendations including therapy. On May 1, 2013, Mother timely filed an

appeal from the order adjudicating E.C.F., III, dependent, which was upheld

by this Court on October 25, 2013. See In Re E.F., 1245 EDA 2013 (Pa.

Super. filed 10/25/14) (unpublished memorandum).

        On June 25, 2013, during Mother’s criminal trial for endangering the

welfare of a child,2 the trial court learned Mother gave birth to her eighth

child, E.L.F.   Because Mother did not answer truthfully to the trial court’s

____________________________________________


2
    Mother was acquitted of the charge.



                                           -3-
J-S49045-16


inquiry as to E.L.F.’s whereabouts, the trial court ordered DHS to file an OPC

for E.L.F., committing E.L.F. to the custody of DHS. On June 27, 2013, the

trial court conducted a shelter hearing and lifted the OPC.    The trial court

found that it was in E.L.F.’s best interest to remain in DHS’s care. Following

the hearing, E.L.F. was placed in Paternal Grandmother’s home with E.C.F.,

III. On July 2, 2013, DHS filed a dependency petition. The trial court held

an adjudicatory hearing on September 17, 2013, at which time E.L.F. was

adjudicated dependent. On October 17, 2013, Mother timely filed an appeal

from the order adjudicating E.L.F. dependent, which was upheld by this

Court on May 16, 2014. See In Re E.F., 2829 EDA 2013 (Pa. Super. filed

5/16/14) (unpublished memorandum).

      On October 23, 2013, Mother participated in a parenting capacity

evaluation, which recommended Mother participate in individual therapy,

obtain appropriate housing, and maintain employment and appropriate child

care resources. On December 4, 2013, a revised FSP was developed with a

goal of reunification. Mother’s objectives were the same as those included in

the FSP from April 30, 2013. At a permanency hearing on April 22, 2014,

Mother was found fully compliant with her FSP goals.      At the subsequent

permanency hearing on July 21, 2014, Mother was found substantially

compliant.

      On September 15, 2014, a Single Case Plan ("SCP") was developed.

Under this plan, Mother’s goals were to (1) attend family school with the


                                    -4-
J-S49045-16


Children; (2) attend therapy; and (3) attend weekly-supervised visits with

the Children. At the September 30, 2014, permanency review, Mother was

found substantially compliant with these goals.    At the February 2, 2015,

hearing, Mother was found only moderately compliant with her goals.

Because of the length of time the Children had been in DHS’s care, the trial

court instructed DHS to file petitions to terminate the parental rights of

Mother and Father. On the same day, DHS filed petitions to change the goal

to adoption and to involuntarily terminate Mother’s and Father’s parental

rights to the Children.

      On June 3, 2015, June 25, 2015, August 20, 2015, October 21, 2015,

and November 25, 2015, the trial court held hearings on DHS’s termination

petitions as well as other related petitions filed by Mother. The trial court

heard testimony from (1) Mother; (2) Lindsey Garrett, DHS social worker;

(3) Tracy O’Donnell, Community Umbrella Agency (“CUA”) case manager

from Turning Points; (4) Madera Mohammed, CUA permanency specialist

from Turning Points; (5) Dr. Erica Williams, Director of Forensic Interviewing

at Assessment and Treatment Alternatives; (6) Daylynn Ross, Family

Support social service worker; and (7) Maureen Townsend, licensed clinical

social worker at Warren A. Smith. On November 25, 2015, the trial court

entered the orders that terminated Mother’s parental rights to the Children

and changed their permanency goals to adoption.




                                    -5-
J-S49045-16


      On December 16, 2015, Mother timely filed notices of appeal, along

with a concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a[n order] terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the [order] must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quotation omitted).

      Additionally, in termination cases, the burden is upon the petitioner to

prove by clear and convincing evidence that the asserted grounds for

seeking the termination of parental rights are valid. Id. at 806. We have

previously stated that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.’” In re J.L.C., 837 A.2d 1247, 1251

(Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and



                                    -6-
J-S49045-16


resolve conflicts in the evidence.             In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

       In the instant case, the trial court terminated Mother’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8) and (b). 3 We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).

       With regard to the trial court’s termination under Section 2511(a),

Mother has developed no cogent argument with regard thereto.           “The failure

to develop an adequate argument in an appellate brief may result in waiver

of the claim under Pa.R.A.P. 2119.” Commonwealth v. Beshore, 916 A.2d
1128, 1140 (Pa. Super. 2007) (en banc) (citation omitted). It is well-settled

that “[t]he ‘argument’ section of an appellate brief must contain a full

discussion of the points raised accompanied by citation to pertinent

authority.” In re Child M., 681 A.2d 793, 799 (Pa. Super. 1996) (citation


____________________________________________


3
  At the conclusion of the termination hearing on November 25, 2015, the
trial court did not state its reasons for the termination of Mother’s parental
rights to the Children. However, in its Rule 1925(a) opinion, the trial court
exhaustively set forth its reasons and concluded termination of Mother’s
parental rights was appropriate under Section 2511(a)(1), (2), (5), (8) and
(b).



                                           -7-
J-S49045-16


omitted).   Here, Mother has provided no argument as to the trial court’s

termination under Section 2511(a).

     In any event, we note that there is competent evidence in the record

to support the involuntary termination of Mother’s parental rights under

Section 2511(a)(2), which provides as follows:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

            In order to terminate parental rights pursuant to 23
     Pa.C.S.A. § 2511(a)(2), the following three elements must be
     met: (1) repeated and continued incapacity, abuse, neglect or
     refusal; (2) such incapacity, abuse, neglect or refusal has caused
     the child to be without essential parental care, control or
     subsistence necessary for his physical or mental well-being; and
     (3) the causes of the incapacity, abuse, neglect or refusal cannot
     or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.        To the

contrary, those grounds may include acts of refusal as well as incapacity to




                                     -8-
J-S49045-16


perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating Mother’s parental

rights under Section 2511(a)(2). During the termination hearing, Ms.

Garrett, the DHS social worker, testified that Mother has had repeated

contact with DHS since November 2001. N.T., 6/3/2015, at 6. Ms. Garrett

provided the trial court with the history of the case concerning the removal

of Mother’s other six children and the circumstances leading to the

placement in foster care of the Children at issue. Id. at 6-9. Ms. Garrett

also testified about the suspected child abuse due to the various physical

injuries sustained by the Children’s sister, E.P., the allegations that Father

sexually abused the Children’s other sister, C.P., and Mother’s failure to

ensure the safety of her children by allowing Father to continue to have

contact with them, which ultimately led to Mother’s and Father’s arrest. Id.

at 8-10, 28-33.

      Ms. O’Donnell, the CAU case manager, also testified concerning

Mother’s FSP/SCP goals. Specifically, she indicated Mother’s goals were to

be compliant with housing, Family School, family visits, and individual

counseling.   Id. at 88.     Ms. O’Donnell testified that Mother was not

consistent with her goal of individual therapy. Specifically, Mother was out

of therapy from October or November 2014, and she was out of therapy


                                    -9-
J-S49045-16


again from the end of January 2015 until the middle of April 2015. Id. Ms.

O’Donnell further testified that Mother refused to sign release forms,

preventing her new therapist from obtaining the parenting capacity

evaluations. Id. at 89. Additionally, Ms. O’Donnell stated that Mother told

her she was opposed to therapy because she was tired of rehashing the

same issues as to why her children were taken away from her. Id. at 89-

90. Ms. O’Donnell testified that Mother expressed to her that C.P. and E.P.

lied about Father abusing them, and the Children should not have been

removed from her care as she did not do anything wrong. Id. at 90, 114-

19. Ms. O’Donnell testified that based on her observations, as well as

conversations with Mother, Mother has not demonstrated that the Children

are a priority in her life. Id. at 114.

      Daylynn Ross, a Family School social service worker, observed Mother

through home visits. Ms. Ross testified that Mother did not complete all of

her assigned Family School goals. N.T. 10/21/15, at 178. Specifically, Ms.

Ross testified that Mother displayed a lack of patience and was ineffective in

disciplining E.C.F., III, and dealing with his tantrums. Id. Ms. Ross stated

that, even though Mother attended Family School from August 2014 to June

2015, Mother was unsuccessful with developing a strong parent relationship

with E.C.F., III. Id. at 177-79.

      Dr. Williams, a licensed psychologist who works at Assessment and

Treatment Alternatives as the director of forensic services, testified as an


                                      - 10 -
J-S49045-16


expert in forensic parenting evaluations. Dr. Williams conducted a parenting

capacity evaluation of Mother in 2011 and again in 2013 to determine

Mother’s capacity to provide safety and permanency to her children. Id. at

15-16. Dr. Williams testified that Mother had an "Axis 2 Diagnoses," which

would impair her ability to parent the Children because it would impede her

ability to notice when the Children were not receiving adequate care. Id. at

32-36.       Dr. Williams was unconvinced Mother could provide for the

Children’s    safety   based   on   Mother’s   unwillingness   to   provide   any

understanding of her role in any of her children’s removal or injuries. Id. at

25-28.   Dr. Williams noted Mother continued a relationship with Father

despite allegations that Father sexually abused her daughter.           Id.   Dr.

Williams stated that, even if Mother was in a position to have the Children

returned to her, there is enough history with her other children to realize

that the Children may still be at risk.    Id. at 44-45. Dr. Williams’ overall

recommendation was that Mother does not have the capacity to parent the

Children as there still remains significant concerns regarding her ability to

provide safety for the Children going forward. Id. at 118.

      Instantly, the trial court concluded that Mother did not successfully

complete her FSP/SCP objectives necessary for her to resume parental

duties. Trial Court Opinion, 2/2/16, at 9. The trial court found that Mother’s

actions caused the Children to be without essential parental care. Id. at 9-

10. The trial court determined that Mother has not remedied this condition


                                      - 11 -
J-S49045-16


and is not likely to do so within a reasonable amount of time as her

compliance with court orders decreased over time.         Id.   The trial court

opined that Mother has been given ample time to place herself in a position

to be a parent to the Children, but failed to avail herself of services to

alleviate the conditions that led to the Children’s removal. Id. Because the

Children need a safe, nurturing, and permanent home, and Mother continues

to refuse to put herself in a position to parent the Children, the trial court

determined that DHS met its burden of clear and convincing evidence under

Section 2511(a)(2). Id. We agree with the trial court’s conclusion in this

regard.

      Next, we review the termination of Mother’s parental rights under

Section 2511(b), which provides, in relevant part, the following:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      Our Supreme Court has recently stated:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” The emotional needs and welfare of the child have been

                                     - 12 -
J-S49045-16


      properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” [T]his Court [has] held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 620 Pa. 602, 628-29, 71 A.3d 251, 267 (2013) (quotations

omitted).

      Here, Mother contends the trial court failed to consider whatever

bonds may exist between her and the Children, as well as the emotional

effect that termination will have upon the Children. Mother claims that the

trial court baldly infers that the relationship between the Children and her

was not proper. Mother further submits that there was no evidence from the

psychologist regarding the deleterious impact termination will have on the

Children. As such, Mother argues that the order terminating Mother’s

parental rights is not supported by clear and convincing evidence as to

Section 2511(b).   We find Mother’s arguments unpersuasive and conclude

that the record supports the trial court’s decision to terminate Mother’s

parental rights.

      For instance, in addition to Dr. Williams’ testimony about Mother’s

parenting capacity evaluation, indicating she did not have the capacity to

provide safety or permanency for the Children, DHS presented Ms.

Mohammed, the permanency specialist at Turning Points for Children. Ms.

Mohammed testified that, since September of 2014, she supervised Mother’s

visits with the Children at the visitation center. N.T., 10/21/15, at 125. Ms.


                                    - 13 -
J-S49045-16


Mohammed testified that at the supervised visits Mother demonstrated she

could not effectively control or discipline E.C.F., III. Id. at 126-28. Unlike

Mother, Ms. Mohammed found Paternal Grandmother capable of disciplining

E.C.F., III, as E.C.F., III, listens to Paternal Grandmother when she tells him

to do something. Id. at 128. Ms. Mohammed testified that the Children’s

bond with Mother was not a parental bond; but rather, it was similar to a

bond with any other friendly relative or friend.        Id. at 158-59.      Ms.

Mohammed      found   Paternal   Grandmother    provides   the   Children   with

permanency and takes care of their daily emotional and physical needs. Id.

at 156-59. Ms. Mohammed found that the Children are closely attached to

and have a mother-child bond with Paternal Grandmother, who is to provide

them with permanency.      Id. at 134-40, 156-59.     Ms. Mohammed opined

that it is in the best interest of the Children to terminate Mother’s parental

rights. Id. at 136-39.

      In the present matter, the trial court adequately considered the

developmental, physical, and emotional needs of the Children.        Moreover,

the trial court thoroughly considered the Children’s bond with Mother and

the effect of severing that bond.      The trial court found the testimony

established that the Children are happy to see Mother and they know who

she is, but they treat Mother like a friend because the relationship between

her and the Children is not a maternal relationship.       Trial Court Opinion,

2/2/16, at 13.   Inasmuch as the Children have been placed by DHS with


                                    - 14 -
J-S49045-16


Paternal Grandmother since June 2013, for their entire lives, the trial court

concluded the Children would not suffer any irreparable harm by terminating

Mother’s parental rights. Id. at 11. The trial court found the Children have

a parental bond with Paternal Grandmother.       Id. at 13.   Based on the

testimony presented, the trial court found Paternal Grandmother provides

for the Children’s needs such as taking them to daycare, putting them to

bed, and feeding them.     Id.   The trial court concluded it is in the best

interest of the Children’s welfare and well-being to be adopted and have

permanency. Id.    We conclude the trial court gave adequate consideration

to the developmental, physical, and emotional needs of Children in

determining that Mother’s parental rights should be terminated pursuant to

Section 2511(b), and the record supports the trial court’s best interest

analysis. See In re M.G., 855 A.2d 68 (Pa. Super. 2004).

     Finally, we address Mother’s contention that the trial court erred in

changing the permanency goal for the Children to adoption because it failed

to give adequate consideration to the effects upon the welfare of the

Children. See Mother’s Brief, at 12.

     This Court has stated:

     When reviewing an order regarding the change of a placement
     goal of a dependent child pursuant to the Juvenile Act, 42 Pa.
     C.S.A. § 6301, et seq., our standard of review is abuse of
     discretion. When reviewing such a decision, we are bound by
     the facts as found by the trial court unless they are not
     supported in the record.

In re B.S., 861 A.2d 974, 976 (Pa. Super. 2004) (citation omitted).

                                   - 15 -
J-S49045-16


      Further,

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was manifestly
      unreasonable, that the court did not apply the law, or that the
      court’s action was a result of partiality, prejudice, bias or ill will,
      as shown by the record. We are bound by the trial court’s
      findings of fact that have support in the record. The trial court,
      not the appellate court, is charged with the responsibilities of
      evaluating credibility of the witnesses and resolving any conflicts
      in the testimony. In carrying out these responsibilities, the trial
      court is free to believe all, part, or none of the evidence. When
      the trial court’s findings are supported by competent evidence of
      record, we will affirm even if the record could also support an
      opposite result.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (quotation omitted).

      Section 6351(f) of the Juvenile Act sets forth the following pertinent

inquiries for the reviewing court:

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.




                                      - 16 -
J-S49045-16



         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                       ...

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a
         qualified family to adopt the child unless:

           (i) the child is being cared for by a relative best suited to
           the physical, mental and moral welfare of the child;

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to terminate
           parental rights would not serve the needs and welfare of
           the child; or

           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the child’s
           parent, guardian or custodian within the time frames set
           forth in the permanency plan.

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

     Additionally,

     [t]he trial court must focus on the child and determine the goal
     with reference to the child’s best interests, not those of the
     parents. “Safety, permanency, and well-being of the child must
     take precedence over all other considerations.” Further, at the
     review hearing for a dependent child who has been removed
     from the parental home, the court must consider the statutorily
     mandated factors. “These statutory mandates clearly place the
     trial court’s focus on the best interests of the child.”

                                      - 17 -
J-S49045-16



In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (emphasis in original)

(citations and quotations omitted).

     Here, the record reflects the trial court appropriately considered the

Children’s best interest in deciding to change the permanency goal to

adoption.   The competent evidence in the record supports the trial court’s

determinations that the Children have been in DHS’s care for their entire

lives, and the only home they have ever known is their placement with

Paternal Grandmother, who they call "Mom.” Trial Court Opinion, 2/2/16, at

6-7. The record also establishes that Mother does not have the capacity or

skills to care for and keep the Children safe on a full-time basis. Moreover,

the competent evidence supports the trial court’s determination that the

Children    are   in   a   nurturing   and   loving   foster   home   and   Paternal

Grandmother provides for all their needs.         Id. at 7.    Accordingly, we find

competent evidence in the record supports the trial court’s determination

that the Children’s developmental, physical, intellectual, spiritual and

emotional needs and welfare are being met by Paternal Grandmother. Id.

     For all of the aforementioned reasons, we affirm the trial court’s orders

terminating Mother’s parental rights on the basis of Section 2511(a)(2) and

(b) of the Adoption Act, and changing Child’s permanency goal to adoption

under Section 6351 of the Juvenile Act.

     Affirmed.




                                        - 18 -
J-S49045-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                          - 19 -